SCHAUER, J.
California Shipbuilding Corporation petitions for review and annulment of an award of increased compensation in favor of its employe Sanchez. Sanchez was injured in the accident described in California Shipbuilding Corp. v. Industrial Acc. Com. (L. A. 20140), ante, p. 270 [188 P.2d 27], The material facts and applicable law in this proceeding are the same as those of that case. For the reasons there stated the award is affirmed.
Gibson, C. J., Shenk, J., Carter, J., Traynor, J., and Spence, J., concurred.
EDMONDS, J.
For the reasons stated by me in California Shipbuilding Corporation v. Industrial Accident Commission and Rogers, ante, p. 270 [188 P.2d 27], I would annul the award of increased compensation.
Petitioner’s application for a rehearing was denied January 29, 1948. Edmonds, J., and Spence, J., voted for a rehearing. Shenk, J., did not participate on petition for rehearing.